Citation Nr: 0613252	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  94-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 15, 1997, in excess of 30 percent prior to 
February 11, 1998, in excess of 50 percent prior to May 8, 
2000, and in excess of 70 percent on and after May 8, 2000, 
for active, recurrent major depression.

2.  Entitlement to an initial compensable rating for hearing 
loss of the right ear.

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbar paravertebral myositis.

4.  Entitlement to an effective date prior to May 8, 2000 for 
a total rating for individual unemployability (TDIU) due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and a former supervisor


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967, from August 1968 to August 1970, and from August 1974 
to January 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of 
Veterans of Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In a March 1993 rating decision, the RO granted 
service connection for lumbar paravertebral fibromyositis and 
osteoarthritis of the spine with spondylosis, dysthymia with 
post-traumatic stress disorder (PTSD) features and insomnia, 
and hearing loss of the right ear, assigning separate initial 
10 percent disability ratings for the first two disabilities 
and a noncompensable rating for hearing loss.  In a February 
1997 rating decision, the RO assigned temporary total ratings 
(TTRs) due to hospitalization under 38 C.F.R. § 4.29 from 
July 3, 1995 through July 31, 1995 and from August 6, 1996 
through August 31, 1996, for the veteran's psychiatric 
disorder, recharacterizing it as dysthymia with mild PTSD 
features, and reverting back to 10 percent ratings in between 
and after the TTRs.  In a December 1998 rating decision 
issued in January 1999, the RO assigned a 30 percent rating 
for the veteran's psychiatric disorder from September 15, 
1997.  In a March 2000 rating decision issued in April 2000, 
the RO assigned a 50 percent rating for the veteran's 
psychiatric disorder from February 11, 1998.  In an August 
2000 rating decision issued in September 2000, the RO 
recharacterized the veteran's psychiatric disorder as active, 
recurrent major depression and assigned a 70 percent rating 
from May 8, 2000.  In that decision, the RO also assigned a 
20 percent rating for the veteran's lumbar spine disability 
effective from May 15, 2000.  In a March 2001 rating decision 
issued in April 2001, the RO made the effective date of the 
veteran's 20 percent rating for lumbar paravertebral myositis 
effective from February 1, 1992, the date after discharge 
from service, which was a complete grant of the veteran's 
earlier effective date appeal for this disorder.  In a 
December 2001 rating decision, the RO granted a TDIU 
effective May 8, 2000.  

In June 1994, the veteran testified at an RO hearing; and, in 
September 1997, the veteran, his spouse, and a former 
supervisor testified at an RO hearing.  Copies of these 
transcripts are associated with the record.  At the 1997 
hearing, the veteran withdrew his appeal for service 
connection for PTSD.

The issues of entitlement to an initial rating in excess of 
20 percent for lumbar paravertebral myositis and to an 
effective date prior to May 8, 2000 for a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Prior to October 11, 1994, the veteran's psychiatric 
disorder was not manifested by considerable industrial 
impairment or considerable impairment in establishing or 
maintaining effective or favorable relationships, but was 
characterized by definite impairment.

2.  From October 11, 1994, the veteran's psychiatric disorder 
was manifested by inability to retain employment, explosions 
of aggressive energy, and virtual isolation in the community. 

3.  The veteran's audiometric test results for the right ear 
correspond to a numeric designation no worse than Level VII 
and a Level I in the left ear, since the left ear is not 
service connected.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating prior to 
October 11, 1994 for dysthymia with PTSD features and 
insomnia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.132, Diagnostic Codes 9405, 9411 (1992-1994).

2.  The criteria for an initial 100 percent rating from 
October 11, 1994 for dysthymia with PTSD features and 
insomnia (now major depression) have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.132, Diagnostic Codes 
9405, 9411 (1994-1996); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, 
Diagnostic Codes 9207, 9405, 9411 (1996-2005).

3.  The criteria for an initial compensable rating for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1992-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But in cases like this 
one, where the initial AOJ decisions were issued prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005), content-complying notice 
must be given before the last AOJ adjudication prior to 
receipt of the appeal at the Board.  Id.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination report, Social 
Security Administration (SSA) records, hearing transcripts, 
and lay statements -- is adequate for determining whether the 
criteria for higher initial (or compensable) ratings have 
been met for the veteran's psychiatric and hearing loss 
disabilities.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

In the present case, a January 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The January 2004 letter informed the 
veteran what additional information or evidence was needed to 
support his increased ratings claims, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The letter also asked him to notify 
the AOJ if there was any other evidence or information that 
he thought would support his claims.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the facts that a 
compensable rating for the veteran's hearing loss of the 
right ear has been denied, the earliest possible effective 
date for an initial 30 percent rating for his psychiatric 
disorder is the veteran's release from service, and the grant 
of a 100 percent rating from October 11, 1994 is based on the 
date of entitlement, there can be no possibility of any 
prejudice to the claimant under the holding in 
Dingess/Hartman.  Neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his hearing loss of the right ear 
warrants a compensable rating and that he should be given an 
increase in his rating for his psychiatric disorder.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1991-2005).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7(1991-2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1991-2005).  Because 
the present appeal arises from an initial rating decision, 
which established service connection and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Psychiatric Disability

In 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (presently codified at 38 C.F.R. 
§§ 4.125-4.130 (2005)).  The veteran was initially assigned a 
10 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 
9405, for dysthymic disorder, in effect through November 6, 
1996.  Under that diagnostic code and Diagnostic Code 9411 
for PTSD, a 30 percent evaluation contemplated dysthymia, 
adjustment disorder with depressed mood, or major depression 
without melancholia productive of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In response to an invitation by the 
Court to construe the term "definite" in a manner that would 
quantify the degree of impairment, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93; see also Hood v. Brown, 4 Vet. App. 301 (1993).  The 
Board is bound by this interpretation of the term "definite."

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was in order in cases 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or a demonstrable 
inability to obtain or retain employment.  The Court has held 
that the latter criteria present three independent bases for 
a grant of a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9433 for dysthymic disorder and Diagnostic Code 9434 for 
major depressive disorder (2005), a 30 percent evaluation 
contemplates depression productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation encompasses depression manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for depression manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

Even though the Board considered the veteran's disorder under 
both sets of criteria for the period after November 7, 1996, 
the old criteria were found to be more favorable to the 
veteran.  Prior to October 11, 1994, the evidence of record 
does not reflect that the symptoms required for an initial 
evaluation in excess of 30 percent for the veteran's disorder 
under the old criteria of Diagnostic Code 9405/9411 have been 
shown in this case.  In terms of the old criteria, the Board 
simply does not find any evidence of considerable psychiatric 
impairment in his ability to establish or maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms that result in considerable industrial impairment 
due to reduction in his reliability, flexibility, and 
efficiency levels.  

Service medical records show a long history of restless sleep 
with difficulty falling asleep, which was diagnosed as 
environmental induced insomnia.  The veteran's January 1992 
separation examination report reflects notations of "? 
insomnia and ? depressed mood" with recommendations that the 
veteran follow-up at the VA Medical Center (VAMC).  The Board 
is aware that, at a June 1994 RO hearing, the veteran 
testified that he was irritable with his wife and daughter 
and with some of his neighbors, that he was not able to 
sleep, and that he had problems with some of his co-workers 
as well.  He indicated that he worked a rotating shift, and 
that he would arrive late to work or had to leave work early 
because he was tired since he had not slept the night before.  
The veteran stated that he was restless and could not sit 
still, that he had gotten into arguments with some co-
workers, and that one co-worker was laid off because the 
veteran had not gone to the office when he was irritated.  
The veteran added that he did not go anywhere, except to 
work, home, and the PX for shopping; that he did not like 
company; that he was receiving no treatment for his mental 
disorder at that time; that he had never been hospitalized; 
and that he had chronic insomnia (that is, nightmares about 
his experiences in the Persian Gulf and Vietnam).  A lay 
statement from the veteran's cook leader indicated that the 
veteran arrived late and left early.  

At an April 1992 VA mental disorders examination, the veteran 
complained of long-standing severe insomnia, nightmares of 
Vietnam combat, restlessness, anxiety, inability to make 
clear decisions, bad temper, irritability, depression, and 
body pains.  He was clean, alert, and oriented times three.  
His mood was depressed; his affect blunted.  But his 
attention was good.  The veteran's concentration was fair.  
His speech was clear, coherent and soft.  He was not 
hallucinating.  The veteran was not suicidal or homicidal.  
He exhibited good impulse control.  The veteran was 
considered competent to handle funds.  The diagnosis was 
dysthymia with PTSD features.  He was assigned Global 
Assessment of Functioning scores of 60 (current) and 65 
(past).  

At a December 1992 VA mental health visit, the veteran was 
noted to have a history of insomnia.  He was diagnosed with 
PTSD secondary to Desert Storm and insomnia by history.  He 
was oriented times three.  He judgment and insight were good.   
Prior to October 1994, the veteran had not been assigned any 
GAF scores below 60, which, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), signifies only moderate 
overall symptomatology.  Moreover, the veteran's April 1992 
VA examination revealed that his attention was good; that his 
speech was clear, coherent and soft; that he was alert and 
oriented times three; and that he exhibited good impulse 
control.  Thus, he demonstrated only a moderate degree of 
disability in terms of social and occupational functioning, 
mainly manifested by a depressed mood, blunted affect, and 
fair concentration.  In short, there is no basis for 
concluding that the veteran's psychiatric disorder produced 
more than "definite" social and industrial impairment prior 
to October 11, 1994.  Thus, resolving the doubt in the 
veteran's favor, the Board concludes that prior to October 
11, 1994, the veteran warranted a 30 percent rating and no 
more under 38 C.F.R. § 4.132, Diagnostic Codes 9405 and 9411, 
and his appeal is granted to this extent.  

After October 11, 1994, resolving all doubt in the veteran's 
favor, the Board concludes that the veteran was unemployable 
and as such warranted a 100 percent rating under the old 
criteria.  This is so because, October 11, 1994 was the date 
of the first of many hospitalizations for the veteran's 
psychiatric disability.  In October 1994, he was hospitalized 
for major depression, dysthymic disorder, and PTSD.    In 
this regard, the Board notes that the veteran was awarded a 
Combat Infantry Badge, while serving in the Republic of 
Vietnam, and that his service medical records showed a long 
history of insomnia and depressed mood on his exit 
examination report.  He complained of frequent nightmares and 
was mostly depressed and isolated during the first few weeks.  
At the time of discharge, he was noted to be in full contact 
with reality and not psychotic, suicidal or homicidal.  When 
seen in December 1994, he complained of depression, 
difficulties falling asleep, and recent problems at work, 
where he had turned aggressive toward one of his co-workers.  
He looked sad.  At a February 1995 visit, the veteran was 
preoccupied and dejected with feelings of worthlessness.  A 
convalescence period of six months was recommended during 
which he was to avoid stressful situations and environments. 

At a May 1995 SSA psychiatric evaluation, the veteran was 
diagnosed with severe PTSD and given GAF scores of 21 to 30.  
In a November 1995 note, the same private psychiatrist 
certified that the veteran was under his care and that the 
veteran had been totally disabled since October 1994, when it 
was recommended that he leave his job.  In an October 1996 
statement, the same psychiatrist indicated that he had been 
treating the veteran since January 1995 for PTSD.  In a 
December 1999 statement, he reiterated that the veteran was 
under his continuing care and was unable to perform any job 
activities, that his condition was chronic and that the 
psychiatrist did not expect any improvement in the coming 
year.  In an August 2001 statement, this private psychiatrist 
reiterated that the veteran was totally incapacitated.

In July and August 1995, the veteran was hospitalized again 
due to severe anxiety, restlessness, insomnia, inability to 
stay still, nightmares, self-harm ideas, and recurrent major 
depression.  His severe depression was manifested by 
psychomotor retardation, hypoactivity, sad facial expression, 
anhedonia, loss of energy to do things, ideas of 
hopelessness, worthlessness, low self esteem, and death 
wishes.  At discharge, he was still mildly depressed and was 
found to be unemployable and unable to handle funds.  

In a November 1995 decision, SSA found the veteran had been 
unemployable since October 11, 1994.  In that decision, based 
primarily on the veteran's service-connected psychiatric and 
back disabilities, the attorney advisor noted that the 
veteran's allegations of frequent and severe emotional 
symptoms were supported by the evidence of record and 
resulted in significant functional limitations because 
complex tasks, more than minimal stress, and frequent contact 
with others were precluded.  The veteran had problems making 
work adjustments and responding to supervision and his pace 
and persistence were significantly reduced.  

In a November 1995 VA mental health note, his treating 
psychiatrist opined that the veteran was not able to continue 
his present job or to be employable due to severe emotional 
illness.

In August 1996, the veteran was hospitalized at a VA medical 
facility for severe PTSD with depressive features.  On 
admission, he was anxious and ill humored with aggressive 
ideas.  The veteran was planning to kill a neighbor with a 
machete because he could not tolerate loud noises and his 
neighbor's teenager turned the radio on loud.  He had 
consistent ideas of hurting himself.  The veteran was having 
flashbacks and nightmares, he was anxious and depressed, and 
his affect was sad.  He showed some psychomotor retardation, 
difficulty concentrating and poor judgment and insight.  The 
veteran had episodes where he isolated himself.  Although he 
improved during his 21 days, his prognosis was poor due to 
deterioration of his mental condition.  It was the opinion of 
his psychiatrist that the veteran was not able to handle 
funds for VA purposes and was unable to work or be involved 
in gainful activities.  Moreover, the VA doctor opined that 
the veteran was unable to lift heavy objects due to his back 
condition.  

At an October 1996 VA PTSD examination, the veteran reported 
having had three motor vehicle accidents due to flashbacks 
that he suffered while driving.  He complained of being 
anxious all the time, poor concentration, need to start 
multiple tasks and an inability to complete any task.  The 
veteran reported that he lost his job due to his loss of 
control, irritability and inability to stand noises and 
crowds.  On examination, he was alert and oriented times 
three.  But his mood was depressed; his affect blunted.  He 
was somewhat guarded.  But his concentration, insight 
judgment, and memory were only fair.  The examiners diagnosed 
the veteran with dysthymia with mild PTSD features and 
assigned a GAF score of 65.

In April and May 1997, the veteran was again hospitalized.  
His GAF score was 35.

At a September 1997 hearing, the veteran testified that he 
slept about two to three hours each night; that he had 
nightmares; that he could not stand his neighbor; that he had 
problems with the police; that he had bad relations with his 
wife and daughter; and that his wife took care of the money.  
His spouse testified that they had been married for 27 years, 
had two children, and that their relationship was bad because 
the veteran yelled and did not like anything.  She indicated 
that he had tried to commit suicide by jumping off the roof 
of their house and that he hit his head against doors.  His 
wife stated that the veteran was restless and lacked 
concentration, starting a task and forgetting it.  The 
veteran and his wife testified that he had been unemployed 
since 1994, had been receiving SSA disability and federal 
retirement benefits because his mental condition rendered him 
unable to work and that he had been hospitalized four or five 
times for aggressiveness, flashbacks and auditory 
hallucinations.  His former supervisor testified that the 
veteran had run after another employee and had grabbed a 
knife, so they took him to the hospital.  He added that the 
veteran was unsociable, restless, aggressive, and could not 
work.  

During a February 1998 VA social and industrial survey, the 
veteran's wife stated that he oscillated between being easy 
going to just hostile, that he did not sleep well and became 
disoriented when he got up at night.  Although the veteran 
socialized with his neighbors, he had poor control over his 
aggressive impulses and had had a physical confrontation with 
one of his neighbors when he had played loud music.

A June 1998 VA hospital report showed that the veteran was 
admitted with symptoms of depression, flashback episodes with 
nightmares and ideas to hurt himself.  His mood was sad.  He 
had poor judgment and insight.  The diagnoses were PTSD and 
mild depressive disorder with psychotic features.  He was 
assigned a GAF score of 40.

A January 1999 VA hospital report reflects that the veteran 
was admitted due to depressive symptoms with suicidal ideas 
and flashbacks and nightmares.  He had poor eye contact and 
poor personal hygiene.  His mood was depressed.  He had 
psychomotor retardation and active suicidal ideation with a 
plan to take pills.  The veteran was partially disoriented in 
time.  His judgment and insight were poor.  At discharge, the 
assessment was that due to deterioration of his mental 
condition, the veteran was not able to work and not able to 
get involved in gainful activities.  He was given GAF scores 
of 20 and 50.

At a February 1999 VA PTSD examination, the examiners noted 
that the veteran had had six psychiatric hospitalization 
between October 1994 and January 1999.  On examination, the 
veteran's mood was depressed and anxious.  His affect was 
blunted.  He exhibited fair impulse control; his insight and 
judgment were fair.  The diagnosis was major depression with 
PTSD features.  His GAF score was 55.  The examiner added 
based on the veteran's most recent psychiatric 
hospitalization, VA social and industrial survey, and current 
complaints, the veteran had presented a deterioration of his 
neuropsychiatric condition.
 
A May 2000 mental disorders examination report reflected that 
the veteran was currently hospitalized due to a suicide 
attempt with an overdose of Xanax pills.  The veteran's 
thought content showed suicidal ruminations and concern about 
the anxiety he felt.  His mood was depressed and anxious.  
His memory was poor for details.  Judgment was fair and 
insight was very poor.  The diagnosis was active, recurrent 
major depression.  He was given GAF scores of 50 to 55.

A May 2000 VA hospital report noted that he was tearful, 
depressed, anhedonic and complaining of insomnia, nightmares 
of Vietnam and the Gulf War, anhedonia, weight loss, lack of 
energy, loss of libido, ideas of hopelessness and 
worthlessness, and command auditory hallucinations ordering 
him to kill himself (he had ideas of hanging).  At discharge, 
he was much less depressed but remained unable to handle 
funds or to engage in any gainful work or occupation.  His 
GAF scores were 35 (current) and 55 (past year).

In September and October 2001, the veteran was hospitalized 
because he was tearful, depressed, anhedonic and complaining 
of insomnia, nightmares of Vietnam and the Gulf War, 
anhedonia, loss of libido, ideas of hopelessness and 
worthlessness and flashbacks secondary to the New York 
bombing, and had suicidal ideas of overdosing on Xanax.  The 
diagnosis was PTSD and GAF scores of 55 (current) and 60 
(past year) were given.

At a May 2003 VA mental disorders examination, the veteran 
complained of feeling depressed, sad, irritable, with loss of 
energy and interest in sex and for daily living activities, 
with insomnia, inability to concentrate, recurrent thoughts 
of death, anxiety, restlessness, and tension.  He reported 
occasional nightmares about Vietnam.  His mood was depressed, 
anxious and irritable.  His affect was constricted.  His 
judgment and insight were fair.  He was deemed able to manage 
his own funds.  The diagnosis was severe, recurrent major 
depressive disorder.  He was given a score of 50.  

In January 2004, the veteran was hospitalized for PTSD and 
given GAF scores of 55 (current) and 60 (past year).

Since October 11, 1994, several of the GAF scores assigned 
connote total occupational and social impairment while other 
GAF scores do not.  Resolving any remaining doubt in favor of 
the veteran, the Board finds that total occupational and 
total social impairment have been shown.   Of considerable 
weight in this determination is the fact that SSA awarded 
disability benefits effective October 11, 1994.  The SSA 
disability decision reflects that the veteran's mental 
impairment played a key role.  The Board finds that the 
criteria for a 100 percent schedular rating under the old 
criteria are more nearly approximated in this case for the 
appeal period from October 11, 1994, based on the veteran's 
recurrent hospitalizations.  The Board therefore will grant a 
100 percent schedular rating effective October 11, 1994.  As 
the maximum allowable benefit has been granted, the Board 
need not discuss the current rating criteria or the propriety 
of an extraschedular rating under 38 C.F.R. § 3.321(b).  

Hearing Loss

The veteran's January 1992 separation examination report 
includes a notation that the veteran had high frequency 
sensorineural hearing loss of the right ear, for which the RO 
granted service connection in a March 1993 rating decision.

The veteran's service-connected hearing loss of the right ear 
is currently evaluated as noncompensably disabling, under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1991-2005).  A rating 
for hearing loss is determined by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(1991-2005).  These 
averages are entered into a table of the Rating Schedule to 
determine the auditory acuity level of each ear, and these 
auditory acuity levels are entered into another table of the 
Rating Schedule to determine the percentage disability 
rating.  Id.  Since the veteran's left ear is not service 
connected and he is not deaf in that ear, under the rating 
criteria it is rated as Level I.  

During the pendency of this appeal, the rating criteria were 
changed on two separate occasions, but neither change results 
in an different outcome.  Under the 1999 revisions, an 
alternative method of rating exceptional patterns of hearing 
impairment is set forth in 38 C.F.R. § 4.86 (1999-2005), but 
even with application of the veteran's test results under 
both the regular and alternative method, at no time during 
the pendency of the appeal, did the veteran's right ear 
warrant more than a Level VII.  Pure tone thresholds, in 
decibels, for the right ear produced averages between 53 to 
80 and speech discrimination scores were from 60 to 64.  
Findings of hearing acuity of Level VII in the right ear and 
Level I in the left ear under Tables VI and VIa commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. § 
4.85.

The Board is aware that the veteran testified at a June 1994 
RO hearing that he had to ask people to repeat what they 
said, that some neighbors had called to ask him to turn down 
the TV because it was too loud, and that he needed hearing 
aids.

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating.  But the evidence 
of record clearly weighs against the assignment of a 
compensable rating.  The Board has reviewed the hearing tests 
in the record and, unfortunately, they do not provide a basis 
for a compensable evaluation.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for a compensable evaluation of 
hearing loss.  As noted above, a rating for hearing loss is 
reached by a mechanical application of the Rating Schedule to 
the numeric designations assigned based on audiometric test 
results.  Lendenmann, 3 Vet. App. at 349.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examinations show that the 
criteria for a compensable rating are not met.  The Board 
notes that the record contains service medical and private 
audiological examination results, but because they do not 
include controlled speech discrimination test (Maryland CNC) 
scores and it is not clear that they were performed by state 
licensed audiologists, they cannot be used for evaluation 
purposes.  38 C.F.R. § 4.85(a).  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating for hearing loss of 
the right ear might be warranted for any period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's hearing 
loss has been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.  Although the 
veteran claims that his hearing loss contributed to his 
unemployability, a review of the SSA medical records shows 
that the veteran's hearing loss was not deemed as 
contributing to his unemployability, so as to cause marked 
interference with employment, or to necessitate frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter, as suggested 
by the veteran's representative, for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of an 
initial compensable rating for the veteran's hearing loss 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial 30 percent rating prior to October 11, 1994 for 
dysthymia with PTSD features and insomnia is granted, subject 
to the laws and regulations governing monetary benefits.

An initial 100 percent rating from October 11, 1994 for 
dysthymia with PTSD features and insomnia (now major 
depression) is granted, subject to the laws and regulations 
governing monetary benefits.

An initial compensable rating for hearing loss of the right 
ear is denied.


REMAND

In the present appeal, the January 2004 VA notice letter 
failed to inform the veteran with notice of the type of 
evidence necessary to establish an earlier effective date for 
a TDIU.  This must be done on remand.  Moreover, the case 
must be remanded for VA to consider the ramifications of the 
grant of a 100 percent schedular rating for the veteran's 
psychiatric disability from October 11, 1994, on the 
veteran's claim for an earlier effective date for a TDIU. 

In September 2002 and September 2003, the criteria for 
evaluating invertebral disc syndrome (IDS) and disorders of 
the spine changed.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 4.71a 
(2005)) (current regulations).  In the statement of the case 
(SOC), the RO applied the former regulations and did not 
consider the current regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to the respective effective dates of 
September 23, 2002 and September 26, 2003.  On remand, VA 
should specifically and expressly consider the veteran's 
increased rating claim under the schedular criteria in effect 
both prior to and as of September 2002 and September 2003, 
applying the version more favorable to the veteran after the 
effective date of the regulatory change.  See VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243 (2005).  The Board notes that a November 
2000 computed tomography (CT) scan of the lumbar spine 
revealed disc bulging at several levels and a posterior disc 
herniation at L2-L3.  But a May 2003 VA spine examiner 
indicated that the veteran's disc disease do not appear to be 
associated with military service; however, he did not 
indicate whether it might be secondary to his service-
connected lumbar spine disability.  On remand, the veteran 
should be afforded an orthopedic/neurologic examination(s) to 
review the history of and ascertain the nature and severity 
of his lumbar spine disability and conditions that might be 
secondary to it.  An examination is needed to provide 
clinical findings so that VA can consider ratings under all 
appropriate diagnostic codes.  Missing VA treatment records 
between August 2001 and August 2003 and after January 2004 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) informs him about the 
information and evidence needed to 
establish an earlier effective date for a 
TDIU and (2) requests or tells him to 
provide any evidence in his possession 
that pertains to the remaining claims.  
The claims file must include 
documentation that VA has complied with 
the VA's duties to notify and assist a 
claimant.

2.  The VA should attempt to obtain 
missing records from the San Juan VA 
Medical Center from August 2001 to August 
2003 and from January 2004 to the 
present.  If records are unavailable, 
please have the VA facility so indicate.

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded an 
orthopedic/neurologic examination(s) to 
determine the nature and extent of his 
service-connected lumbar spine disability 
and whether his degenerative disc disease 
is secondary to it.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's lumbar spine disability in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year, for the appeal period 
beginning September 23, 2002, should the 
examiner determine that the veteran's 
lumbar spine disability has aggravated or 
caused invertebral disc syndrome of the 
lumbar spine.  The neurological examiner 
should report any neurological symptoms 
found on examination.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
earlier effective date claim and his 
increased rating claim, to include 
consideration of both the former and 
current schedular criteria for disorders 
of the spine and whether separate ratings 
for neurological symptoms should be 
established.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


